Citation Nr: 0638485	
Decision Date: 12/11/06    Archive Date: 12/19/06

DOCKET NO.  98-02 454	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for the residuals of 
neck and back injuries.

2.  Entitlement to service connection for the residuals of a 
fracture of the right foot.

3.  Entitlement to service connection for the residuals of 
pneumonia.

4.  Entitlement to service connection for bilateral hearing 
loss.

5.  Entitlement to service connection for tinnitus.

6.  Entitlement to service connection for a respiratory 
disorder secondary to lead paint exposure.

7.  Entitlement to service connection for a right knee 
disability.

8.  Entitlement to service connection for a right elbow 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant, W.S., and C.S.


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran had active duty service from August 1968 to 
August 1971 and service with reserve components before and 
after active service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from July 1995 and April 2001 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in New Orleans, Louisiana.

In March 2000 and in February 2005, the Board remanded the 
case for additional development. 

Service connection for tinnitus and for a right elbow 
disability is addressed in the REMAND portion of the decision 
below.  These issues are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  The veteran endured rigorous parachute and underwater 
diving training during active service, complained of back and 
neck pains prior to separation, and provided competent 
testimony of continuity of symptomatology since active 
service.  

2.  Cervical and lumbar degenerative disc disease, cervical 
and lumbar spondylosis, lateral wedge compression fracture at 
L3, and acquired mid-lumbar levoscoliosis are shown.  

3.  Persuasive evidence of a link between an in-service 
injury and degenerative arthritis of the right first 
metatarsal phalangeal joint has not been submitted.  

4.  Persuasive evidence of a link between any current 
respiratory disorder and active service to include breathing 
paint fumes has not been submitted.  

5.  Persuasive evidence of a link between active service 
noise exposure and a current hearing loss disability has not 
been submitted.

6.  Persuasive evidence of a link between a claimed residuals 
of a right knee injury and current degenerative joint disease 
has not been submitted.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in favor of the veteran, 
cervical and lumbar degenerative disc disease, cervical and 
lumbar spondylosis, lateral wedge compression fracture at L3, 
and acquired mid-lumbar levoscoliosis were incurred in active 
military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2006).

2.  Right first metatarsal phalangeal joint degenerative 
arthritis was not incurred in active military service, nor 
may it be presumed to have been incurred during active 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309 (2006).

3.  Chronic obstructive pulmonary disease (COPD) or other 
respiratory disorder was not was not incurred in or 
aggravated by active military service.  38 U.S.C.A. 
§§  1110, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2006).

4.  A bilateral hearing loss disability was not was not 
incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 
& Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2006).

5.  Right knee degenerative joint disease was not incurred in 
active military service, nor may it be presumed to have been 
incurred during active service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA must tell each claimant what evidence is needed to 
substantiate a claim, what evidence the claimant is 
responsible for obtaining and what evidence VA will undertake 
to obtain.  38 U.S.C.A. § 5103(a).  VA has also undertaken to 
tell claimants to submit relevant evidence in their 
possession.  38 C.F.R. § 3.159(b) (2006).  VA must tell a 
claimant the types of medical and lay evidence that the 
claimant could submit that is relevant to establishing 
disability.  

VA has notified the veteran of the information and evidence 
needed to substantiate his claims.  VA provided notice 
letters in February 2005 and in April 2006.  These letters 
informed the veteran of what evidence is needed to 
substantiate the claims, what evidence he was responsible for 
obtaining, and what evidence VA would undertake to obtain.  

VA has met its duty to assist in obtaining any relevant 
evidence available to substantiate the claims.  VA 
examination reports are associated with the claims files.  
All identified evidence has been accounted for to the extent 
possible.  38 U.S.C.A. § 5103A (b)-(d); see also 38 C.F.R. 
§ 3.159(c).  VA sent its first notice letter subsequent to 
the initial adverse decision, which would normally require a 
remand for compliance.  Pelegrini v. Principi, 18 Vet. App. 
112, 119-20 (2004).  In this case, the Board did remand the 
case in 2000 and again in 2005.  

In Short Bear v. Nicholson, 19 Vet. App. 341, (2005), the 
United States Couyrt of Appeals for Veterans Claims (Court) 
determined that only VA's failure to point out what evidence 
is needed to substantiate the claim would be unfairly 
prejudicial to the veteran.  Because VA has pointed out what 
evidence is needed, no unfair prejudice has resulted.  

In Dingess v. Nicholson, 19 Vet. App. 473, the Court held 
that the VA notice requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include:  1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  VA 
has provided all notices required with respect to these five 
elements.  

Service Connection

Service connection will be awarded for disability resulting 
from injury or disease incurred in or aggravated by active 
service (wartime or peacetime).  38 U.S.C.A. §§ 1110; 1131 
(West 2002), 38 C.F.R. § 3.303(a) (2006).  

Each disabling condition shown by service medical records 
(SMRs), or for which the veteran seeks service connection, 
must be considered on the basis of the places, types, and 
circumstances of his service as shown by service records, the 
official history of each organization in which he served, his 
medical records, and all pertinent medical and lay evidence.  
38 C.F.R. § 3.303(a) (2006).  

"Direct" service connection may be granted for any disease 
not diagnosed initially until after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred during service.  38 C.F.R. 
§ 3.303(d); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

There is no requirement that a disorder must be "chronic" 
as a condition precedent to direct service connection under 
38 C.F.R. § 3.303; however, "chronic diseases" as defined 
at 38 C.F.R. § 3.307 and 3.309 are accorded special 
consideration for service connection.  Where a veteran served 
for at least 90 days during a period of war or after December 
31, 1946, and certain chronic diseases, such as arthritis, 
become manifest to a degree of 10 percent within one year 
from the date of termination of such service, such diseases 
shall be presumed to have been incurred in service, even 
though there is no evidence of such diseases during the 
period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2006).

Service connection requires competent evidence showing: (1) 
in-service incurrence or aggravation of a disease or injury; 
(2) the existence of a present disability; and, (3) a causal 
relationship between the present disability and the disease 
or injury incurred or aggravated during service.  Shedden v. 
Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing 
Hansen v. Principi, 16 Vet. App. 110, 111 (2002). 

Once the evidence has been assembled, the Board assesses the 
credibility and weight to be given to the evidence.  
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and 
cases cited therein.  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2006).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that a veteran need only demonstrate that there is an 
approximate balance of positive and negative evidence in 
order to prevail.  To deny a claim on its merits, the 
evidence must preponderate against the claim.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.

Residuals of Neck and Back Injuries

The service medical records (SMRs) reflect that the veteran 
was sound at the time of enlistment.  He reported a sore neck 
in June 1969 and was treated for right trapezius pain.  
During a separation examination in August 1971, the veteran 
complained of swollen and painful joints and recurring back 
trouble for the recent two years.  Back pain recurred monthly 
and lasted up to a week.  He also reported a stiff, sore 
neck.  The separation examination report itself reflects that 
all systems were normal.  

A February 1973 Army National Guard reenlistment examination 
report reflects that the veteran reported that he was in good 
health and that he checked "no" to history of swollen or 
painful joints, arthritis, painful or trick shoulder or 
elbow,  and recurrent back pain, among others.  The medical 
examiner found all systems normal, and, in fact, remarked 
"very good physical specim." 

The veteran's service personnel and other records reflects 
that he earned two Military Operational Specialty Codes, one 
for light infantry weapons in 1968 and one or medical 
specialist in 1970.  He also received the Parachutist Badge.  
He served in Okinawa, the Philippine Islands, and possibly 
Korea, but he did not serve in Vietnam.  

According to private orthopedic surgeon R. E. Holladay IV, in 
March 1995 the veteran reported chronic neck, right shoulder 
blade, back, and right hip pains since a parachuting injury 
in 1968 or 1969.  He mentioned a recent injury while pushing 
an automobile.  The diagnosis was chronic neck pain and 
chronic low back pain.

May 1995 VA compensation examination reports reflect cervical 
spine degenerative arthritis and degenerative disc disease 
and early or mild degenerative changes in thoracolumbar 
spine, confirmed by X-rays.  During examination, the veteran 
reported rigorous strain and stress on the neck and back 
during parachute jumps and underwater diving in the Army.  A 
VA neurologist found no evidence of any current spinal cord 
injury/damage/disease. 

A July 1997 private medical report by E. C. Simonton, M.D., 
found mild cervical spine osteoarthritis.  The veteran had 
reported that he injured his neck and back in a 1969 
parachuting injury.  

A January 1998 Social Security Administration (SSA) decision 
reflects that the veteran is disabled due to cervical 
osteoarthritis and right elbow tendonitis.

In November 1999, the veteran testified before the 
undersigned Veterans Law Judge that he hurt his back and neck 
in a particularly hard parachute landing fall in full gear in 
1969 at Fort Benning.  He testified that he was treated for 
injuries and released.  He testified that he has "jumpers 
back," which is a common development for parachuters.  He 
also testified that he then became a diving medic in service 
and that diving can also cause joint damage.  He further 
noted that he had signs of early rheumatoid arthritis in many 
joints, but except for an auto accident in 1996, he had not 
suffered any trauma since active service.

In November 1999, the veteran's spouse reported that she had 
known the veteran since 1971 and that he always had neck and 
back pains.

In August 2001, the veteran, W.S., and C.S. testified before 
an RO hearing officer.  The veteran testified that at the 
time of separation from active service he reported his neck 
and back pains, but that neither the neck nor low back was 
examined or X-rayed.  W.S. and C.S. testified that the 
veteran has had his claimed ailments as long as they knew him 
(they were born after the veteran's active service). 

A July 2005 VA orthopedic examination report reflects that 
the examiner (a nurse-practitioner) reviewed the claims files 
and noted the veteran's current complaints and reports of 
chronic neck and back pains since parachuting in 1969.  
Current X-rays showed cervical and lumbar abnormalities at 
multiple levels.  The diagnoses included cervical and lumbar 
degenerative disc disease, cervical and lumbar spondylosis, 
lateral wedge compression fracture at L3, and mid-lumbar 
levoscoliosis.  The examiner determined that no current neck 
or back condition was related in any way to military service 
and based this opinion on the observation that there was "no 
complaint of any spinal condition ..." during active service.  
The examiner also found that any condition currently shown 
was not congenital.  

The three prongs for service connection set forth by the 
Court in Shedden, supra, are met for neck and lumbar spine 
disorders.  The SMRs reflect neck and back pain complaints.  
This is evidence of incurrence of disease or injury during 
active service.  The July 2005 VA examination report contains 
medical evidence of present disability, as cervical and 
lumbar degenerative disc disease, cervical and lumbar 
spondylosis, lateral wedge compression fracture at L3, and 
mid-lumbar levoscoliosis are shown.  Finally, there is 
evidence of a causal relationship between the present 
disability and the disease or injury incurred during service.  

Concerning a causal relationship, while the SMR entries 
strongly suggest neck and back injuries, no chronic disease, 
such as arthritis, was shown for many years after active 
service.  Where a chronic disease is not shown during active 
service, 38 C.F.R. § 3.303(b) requires VA to accept evidence 
of continuity of symptomatology in support of the claim, if 
that evidence is otherwise credible.  In Rowell v Principi, 
4 Vet. App. 9, 19 (1993), the Court stressed, "Here, the 
Board must do more than simply point to an absence of medical 
evidence; it must offer some basis for finding the lay 
evidence insufficient to establish entitlement to benefits."  
See Cartright v. Derwinski, 2 Vet. App. 24 (1991) (lay 
evidence alone may be sufficient to place the evidence in 
equipoise and thus, under 38 U.S.C. § 5107(b) (formerly § 
3007), establish entitlement to benefits).  See also 
Ashmore v. Derwinski, 1 Vet. App. 580, 583-84 (1991).  Thus, 
credible lay evidence of continuity of symptoms must be 
considered as positive evidence of a causal relationship 
between the in-service injury and the current disability.  
This positive evidence must be weighed against the negative 
evidence.  

Moreover, when the determinative issue involves a question of 
medical diagnosis or causation, as here, only individuals 
possessing specialized training and knowledge are competent 
to render an opinion.  38 C.F.R. § 3.159; Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  The veteran has 
had medical training.  Thus, his opinion should be 
considered, especially where he has reported continuity of 
symptomatology. 

The July 2005 VA examiner found no relationship between the 
current spine diagnoses and active service based on no 
documented spine complaint during service; however, that 
opinion is based on error.  In contrast to the July 2005 VA 
examiner's findings, the SMRs clearly mention a complaint of 
both neck and back problems.  Because the VA examiner's 
review of the record is flawed, the probative value of the 
conclusion is reduced.  

The record otherwise contains satisfactory evidence of 
chronic neck and back pains beginning during and continuing 
since active service, even though a 1973 examination report 
does not mention these complaints.  The record also reflects 
that the veteran was a parachutist who underwent some very 
rigorous training.  Because the veteran himself possesses 
some medical training, his testimony carries at least as much 
weight as the negative VA medical opinion.  

Concerning levoscoliosis, the July 2005 VA medical opinion 
specifically includes a finding that no congenital condition 
was seen.  Because scoliosis is either congenital or 
acquired, the Board must conclude that the veteran acquired 
his scoliosis.  No competent evidence to the contrary has 
been submitted and the persuasive value of this VA opinion is 
not diminished by an inaccurate claims file review, as a 
claims file review is not necessary for this conclusion.  The 
veteran's mid-lumbar levoscoliosis is therefore subject to 
service connection.  

After considering all the evidence of record, including the 
testimony, the Board finds that it is in relative equipoise.  
The benefit of the doubt doctrine should therefore be 
applied.  38 U.S.C.A. § 5107 (West 2002); Gilbert, supra.  
The Board will therefore grant service connection for 
cervical and lumbar degenerative disc disease, cervical and 
lumbar spondylosis, lateral wedge compression fracture at L3, 
and mid-lumbar levoscoliosis.  



Residuals of Fracture of the Right Foot

The SMRs reflect that the veteran fell in January 1970 and 
suffered soft tissue injury to the right leg and right foot.  
A gel cast was applied.  X-rays were negative.  Ecchymosis 
and edema over the first and second metatarsals were noted.  

During a separation examination in August 1971, the veteran 
did not mention the right foot and the examination report 
reflects that all systems were normal.  A February 1973 Army 
National Guard reenlistment examination report reflects that 
he reported that he was in good health and that he checked 
"no" to a history of foot trouble, among others.  The 
examiner found all systems normal. 

In his original March 1995 service connection claim, the 
veteran reported a fracture of the arch of the right foot in 
1969. 

A May 1995 VA orthopedic compensation examination reports 
reflects that the veteran recalled a foot injury during 
active service but could not remember which foot.  The 
veteran reported left foot pain since stepping on a nail a 
few months earlier.  Both feet were normal upon examination.  

In August 2001, the veteran testified before an RO hearing 
officer that the right foot claim stemmed from cracked bone 
in the arch of the right foot.  

A July 2005 VA orthopedic examination report reflects that 
the examiner reviewed the claims files and noted complaints 
of right foot pain since active service.  The foot was 
painful and the veteran wore a foot brace.  X-rays showed 
degenerative changes at the first metaphalangeal joint and 
the diagnosis was degenerative arthritis of the first 
metaphalangeal joint.  The examiner found the right foot 
condition to be unrelated to active service on the basis that 
the SMRs showed no right foot complaint.   

In reviewing the evidence, the Board again notes a flawed 
review of the SMRs on the part of the July 2005 VA examiner.  
The examiner found no evidence of an in-service right foot 
injury; however, the SMRs clearly note the right foot injury.  
In this case, however, the veteran has not supplied 
satisfactory evidence of continuous symptoms.  In May 1995, 
he had no right foot symptom and he could not remember which 
foot had been injured during service.  

Because right foot arthritis was not shown during active 
service nor manifested to a degree of 10 percent within a 
year of separation, because continuity of symptomatology has 
not been established, and because the only medical opinion in 
this case is negative, after considering all the evidence of 
record, including the testimony, the Board finds that the 
preponderance of it is against the claim of service 
connection for residuals of a right foot injury.  Because the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  See 
38 U.S.C.A. § 5107 (West 2002); Gilbert, supra.  Service 
connection for residuals of a right foot injury must 
therefore be denied.  

Residuals of Pneumonia and Lead-Based Paint Exposure

The SMRs reflect that the lungs were sound at the time of 
enlistment and that the veteran was treated for colds and 
general malaise at various times.  In May 1971, he was 
treated for a 3-month cough and wheeze.  He had just returned 
from SCUBA school.  Bilateral rhonchi covered both lungs.  A 
chest X-ray was within normal limits.  A few days later, the 
chest was almost clear and a TB tine test was negative.  

During a separation examination in August 1971, the veteran 
had no relevant complaint.  The separation examination report 
itself reflects that all systems were normal.  A February 
1973 Army National Guard reenlistment examination report 
reflects that the veteran reported that he was in good health 
and that he checked "no" to shortness of breath, pain or 
pressure in chest, chronic cough, sinusitis, chronic or 
frequent colds, among others.  The medical examiner found all 
systems normal, and, in fact, commented "very good physical 
specim" in the remarks section of the report. 

A May 1995 VA general medical compensation examination report 
reflects that the veteran reported treatment for pneumonia in 
1968 and that he reportedly recovered with no further 
symptom.  He reported that while in the Philippines, he was 
exposed to lead-based paint fumes that caused coughing and 
nasal and eye irritations.  He reportedly was restricted from 
duty for three or four days and the symptoms subsided with no 
further trouble.  The respiratory system was normal and the 
only diagnosis offered was history of pneumonia in 1968 with 
no residual.

An August 1996 VA chest X-ray showed multiple healed rib 
fractures with associated pleural thickening.  In July 1997, 
Dr. Simonton noted multiple ribs fractures and a collapsed 
lung, all due a 1996 auto accident.  

A June 2001 VA outpatient treatment report notes chronic 
obstructive pulmonary disease (COPD) and July 2005 spirometry 
showed obstructive ventilatory impairment.  

In August 2001, the veteran's representative explained before 
an RO hearing officer that the veteran was treated for 
pneumonia at Fort Polk and that later he breathed lead-based 
paint fumes for a few days while at Subic Bay, Phillipines.  
The paint fumes led to illness for a few days.  He was in 
SCUBA training at the time.  The representative explained 
that the veteran currently had chronic obstructive pulmonary 
disease (COPD).  The veteran testified that he had done deep 
diving, shallow diving, and long diving, but did not know 
whether this might have harmed his body.  

A July 2005 VA examination report reflects that the examiner 
reviewed the claims files.  Left chest scars were noted as 
residuals of a 1996 auto accident and pneumothorax.  The 
lungs were clear.  The examiner noted a long history of 
tobacco addiction.  Spirometry revealed mild COPD, which the 
examiner attributed to the1996 chest injuries and to smoking 
cigarettes.  The examiner specifically dissociated COPD from 
pneumonia and from paint fumes and explained that there is no 
known association between paint fumes and COPD.

The three prongs for service connection set forth by the 
Court in Shedden, supra, are not met for residuals of 
pneumonia or for residuals of exposure to or breathing lead-
based paint fumes.  There is no evidence of a causal 
relationship between the present disability (COPD), and any 
disease or injury incurred during active service.  The July 
2005 VA examination report contains a negative opinion that 
is based on correct information.  Moreover, there is no 
evidence of continuity of symptomatology, as during a May 
1995 general medical examination, the veteran reported that 
he had no respiratory symptom for many years after active 
service.  

After considering all the evidence of record, including the 
testimony, the Board finds that the preponderance of the 
evidence is against the claim.  The benefit of the doubt 
doctrine is not for application.  38 U.S.C.A. § 5107 (West 
2002); Gilbert, supra.  Entitlement to service connection for 
residuals of pneumonia and entitlement to service connection 
for respiratory disorder secondary to lead pain exposure must 
be denied. 

Bilateral Hearing Loss Disability

Entitlement to service connection for impaired hearing is 
subject to the requirements of 38 C.F.R. § 3.385 (2006), 
which provides:

For the purposes of applying the laws 
administered by VA, impaired hearing will 
be considered to be a disability when the 
auditory threshold in any of the 
frequencies of 500, 1000, 2000, 3000, 
4000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition 
scores using the Maryland CNC Test are 
less than 94 percent. 

In Hensley v. Brown, 5 Vet. App. 155, 159, (1993), the 
Secretary posited that where the regulatory threshold 
requirements for hearing disability are not met until several 
years after separation from service, the record must include 
evidence of exposure to disease or injury in service that 
would adversely affect the auditory system, and post-service 
test results that meet the criteria of 38 C.F.R. § 3.385.  VA 
rating authorities must evaluate available testimony, 
clinical data, diagnoses, and any medical opinions relevant 
to the issue.  For example, if the record shows (a) acoustic 
trauma due to significant noise exposure in service and 
audiometry test results resulting in an upward shift in 
tested thresholds in service, though still not meeting the 
requirements for a "disability" under 38 C.F.R. § 3.385, 
and (b) post-service audiometry testing produces findings 
meeting the requirements of 38 C.F.R. §  3.385, rating 
authorities must consider whether there is a medically sound 
basis to attribute the post-service findings to the injury in 
service, or whether they are more properly attributable to 
intercurrent causes.  

In this case, the SMRs reflect normal hearing during active 
service as well as normal hearing in February 1973.  The 
February 1973 Army National Guard audiometry report does 
reflect, however, that some upward shifting of tested hearing 
thresholds at certain frequencies might have occurred, even 
though the veteran's hearing remained within normal limits as 
set forth at 38 C.F.R. § 3.385.  July 2005 VA audiometry 
reflects that both ears met VA's requirements for a service-
connectable hearing loss disability.  VA must therefore 
consider whether there is a medically sound basis to 
attribute the post-service findings to the injury in service, 
or whether they are more properly attributable to 
intercurrent causes.  Hensley, supra.  

In this case, the only competent opinion of record, a July 
2005 VA audiometry report, indicates that there is no 
connection between the veteran's hearing loss disability and 
his reported exposure to loud noise during active service.  
Nor has the veteran supplied satisfactory evidence of 
continuity of symptoms of hearing loss since active service.  

After considering all the evidence of record, including the 
testimony, the Board finds that the preponderance is against 
the claim.  The benefit of the doubt doctrine is not for 
application.  38 U.S.C.A. § 5107 (West 2002); Gilbert, supra.  
Service connection for bilateral hearing loss disability must 
therefore be denied. 

Right Knee Disability

The SMRs reflect that the veteran fell in January 1970 and 
suffered soft tissue injury to the right leg.  X-rays were 
negative.  

During a separation examination in August 1971, the veteran 
did not mention the right knee and checked "no" to history 
of trick or locked knee or other bone or joint deformity.  
The veteran complained of swollen and painful joints and 
mentioned an abscess on the left elbow.  The examination 
report reflects that all systems were normal.  A February 
1973 Army National Guard reenlistment examination report 
reflects that he reported that he was in good health and that 
he checked "no" to any relevant history.  The examiner 
found all systems normal. 

In May 1996, the veteran reported that he injured his right 
knee in a parachute jump and again while in Korea.  In 
response to a request for more evidence, in August 1996 the 
veteran replied that he had medical knowledge of the causes, 
effects, and processes of deterioration due to disease.  

According to private orthopedic surgeon R. E. Holladay IV, 
M.D., in March 1995 the veteran reported chronic neck, right 
shoulder blade, back, and right hip pains since a parachuting 
injury in 1968 or 1969.  He did not mention, however, the 
right knee.  

In July 1997, Dr. Simonton found right elbow extensor 
tendinitis.  The veteran had reported that he developed right 
knee pains in 1971 around the time of his discharge from 
active service.  

In November 1999, the veteran testified before the 
undersigned Veterans Law Judge that he had signs of early 
rheumatoid arthritis in many joints, but except for an auto 
accident in 1996, he had not suffered any trauma since active 
service.  He testified that the spinal condition had migrated 
to the right shoulder, elbow, hip, and knee and that it was 
called migratory rheumatoid arthritis.

In November 1999, the veteran's spouse reported that she had 
known the veteran since 1971 and that his arms and legs have 
started to give him problems. 

In August 2001, the veteran, W.S., and C.S. testified before 
an RO hearing officer.  The veteran testified that the right 
knee was injured in a parachute landing fall.  W.S. and C.S. 
testified that the veteran has had his claimed ailments as 
long as they new him (they were born after the veteran's 
active service). 

A July 2005 VA orthopedic examination report reflects that 
the veteran reported injuries to the right knee while 
parachuting.  The examiner attributed right knee degenerative 
joint disease to the normal aging process on the basis that 
no right knee complaint was shown during active service.  

The first two prongs for service connection set forth by the 
Court in Shedden, supra, are met for a claimed right knee 
disorder.  The SMRs mention a right leg injury and a current 
disability is shown.  However, the third prong, that of 
medical evidence of link between active military service and 
the current disability is not met.  While the veteran has 
some medical training, the only opinion that addresses the 
etiology of the right knee disorder is negative.  The 
examiner found no relationship between the current right knee 
disorder and active service.  Rather, the right knee was 
attributed to normal aging. 

While the veteran has attributed his right knee disorder to 
active service, the Board finds his opinion in the matter to 
be less persuasive than the VA examiner's.  Although the 
veteran has some medical training, the VA examiner has based 
the negative opinion on a correct factual background.  The 
SMRs reflect no right knee complaint and the veteran had 
specifically denied such injury on his medical history forms.  
The Board therefore finds the veteran's claims and testimony 
regarding continuity of symptomatology to be less credible.

After considering all the evidence of record, including the 
testimony, the Board finds that the preponderance is against 
the claim.  The benefit of the doubt doctrine is not for 
application.  38 U.S.C.A. § 5107 (West 2002); Gilbert, supra.  
Service connection for a right knee disability must therefore 
be denied. 




ORDER

Service connection for cervical and lumbar degenerative disc 
disease, cervical and lumbar spondylosis, lateral wedge 
compression fracture at L3, and acquired mid-lumbar 
levoscoliosis is granted.

Service connection for residuals of a right foot injury is 
denied.  

Service connection for residuals of pneumonia and for a 
respiratory disorder secondary to lead paint exposure is 
denied.  

Service connection for bilateral hearing loss is denied.

Service connection for a right knee disability is denied.


REMAND

According to a July 2005 VA audiometry evaluation, the 
veteran claimed that tinnitus arose after SCUBA training 
during active service.  He testified that as a medic he 
accompanied afflicted divers in the decompression chamber and 
he has suggested that the rigors of underwater diving and the 
decompression chamber might have caused or contributed to 
tinnitus.  

In July 2005, a VA audiologist noted that the SMRs are 
negative for tinnitus and concluded, "Therefore, 
insufficient information is available to determine etiology 
of tinnitus without resorting to speculation."  In a later 
paragraph, the audiologist reported that it is "not likely" 
that noise exposure caused tinnitus.  

While the audiology opinion is clear with respect to no link 
between noise exposure and tinnitus, it is unclear with 
respect to other possible causes, such as underwater diving 
and decompression chamber duty.  Thus, further medical 
evidence would be helpful for adjudication.  

The July 2005 VA orthopedic examination report is unclear as 
to the nature of any right elbow disorder.  The examiner 
found a painless right elbow, offered a diagnosis of "normal 
right elbow," but then related complaints of right elbow 
pain to the normal aging process.  The normal aging process 
suggests that a degenerative process is indeed present.  

Moreover, SSA records reflect that the veteran is currently 
totally disabled from employment due in part to right elbow 
tendinitis.  Finally, the veteran, who has some medical 
training, has testified that the right elbow is afflicted 
with rheumatoid arthritis.  Because of these discrepancies, 
another examination of the right elbow would be helpful prior 
to adjudication.

Accordingly, the case is REMANDED for the following action:

1.  The AMC should arrange for a medical 
opinion by an ear-nose-throat (ENT) 
specialist.  The physician is asked to 
review the record, including a July 2005 
VA audiometry evaluation, and address 
whether it is at least as likely as not 
(50 percent or greater probability) that 
the veteran's tinnitus began during or is 
due to active military service, including 
SCUBA diving, which he claims preceded 
the onset of tinnitus.  

The physician should offer a rationale 
for any conclusion in a legible report.  
If the question cannot be answered, the 
physician should state the reason.  The 
veteran may be examined if necessary.  

2.  The AMC should also arrange for an 
orthopedic examination of the right elbow 
by an appropriate specialist.  The 
physician is asked to review the record, 
including the SSA records of right elbow 
tendinitis, and elicit a complete history 
of right elbow symptoms from the veteran.  
The physician should then examine the 
right elbow and determine the nature and 
etiology of any right elbow disorder 
found.  If a right elbow disorder is 
found, the physician is asked to address 
whether it is at least as likely as not 
(50 percent or greater probability) that 
the disorder began during or is due to 
active military service, including 
parachuting, underwater SCUBA diving, or 
the reported decompression chamber duty.   

The physician should offer a rationale 
for any conclusion in a legible report.  
If the question cannot be answered, the 
physician should state the reason.  

3.  Following completion of the above, 
the AMC should review all the relevant 
evidence and readjudicate the claims.  If 
the desired benefits are not granted, an 
appropriate supplemental statement of the 
case (SSOC) should be issued.  The 
veteran and his representative should be 
afforded an opportunity to respond to the 
SSOC before the claims folder is returned 
to the Board.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified; however, the veteran is advised that 
failure to cooperate by reporting for examination may result 
in the denial of his claim.  38 C.F.R. § 3.655 (2006).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


